Citation Nr: 0717942	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim of 
service connection for a back disability has been received.

2.  Whether new and material evidence to reopen a claim of 
service connection for a bilateral foot disability has been 
received.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral foot 
disability.

5.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision in 
which the RO denied petitions to reopen claims for service 
connection for back and bilateral foot disabilities, and head 
injury residuals.  The veteran filed a notice of disagreement 
(NOD) in December 2002 and the RO issued a statement of the 
case (SOC) in May 2003.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in June 2003.

In a June 2004 remand, the Board recharacterized the claim 
involving residuals of a head injury as a de novo claim for 
service connection (rather than as a petition to reopen a 
previously denied claim), and remanded each claim to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., 
for additional development.  After completing the requested 
action, the RO granted the petitions to reopen the claims for 
service connection for a back and bilateral foot disabilities 
and denied all three service-connection claims, on the merits 
(as reflected in an October 2006 supplemental SOC (SSOC), and 
returned these matters to the Board for further appellate 
consideration.

Although the RO reopened the claims involving back and 
bilateral foot disabilities,  the Board must still determine 
whether new and material evidence has been submitted to 
reopen these claims.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial).  Hence, the Board has 
recharacterized each of these claims, first, a petition to 
reopen.

In May 2007, the undersigned Veterans Law Judge of the Board 
granted the veteran's motion to advance his appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2006) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a March 1990 rating decision, the RO denied the 
veteran's petitions to reopen his previously denied claims 
for service connection for back and bilateral foot 
disabilities; although the RO notified him of the denial of 
both claims in April 1990,the veteran did not initiate an 
appeal.

3.  The evidence received since the March 1990 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to unestablished 
facts necessary to substantiate the claims for service 
connection for back and bilateral foot disabilities, and that 
is of sufficient probative value to raise a reasonable 
possibility of substantiating each claim.

4.  The veteran's current disabilities of the back and feet-
degenerative disc disease (DDD) of the back and bilateral 
arthritis of the feet and hammertoes-are shown by the 
undisputed medical evidence of record to have pre-existed 
service.

5.  The only competent and persuasive medical opinion to 
address the question of aggravation establishes that the 
veteran's current DDD of the back and arthritis of the feet 
and hammertoes are not the result of in-service aggravation 
of his pre-existing back and foot disabilities.

6.  The evidence is at least evenly balanced as to whether 
the veteran's current headaches, memory loss, and insomnia 
are the residuals of an in-service head injury.


CONCLUSIONS OF LAW

1.  The RO's March 1990 denial of the claims for service 
connection for back and bilateral foot disabilities is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.104, 20.302(a), 20.1103 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claims for service connection for 
back and bilateral foot disabilities are met.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (a) (as in 
effect prior to August 29, 2001).

3.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306(a) (2006).

4.  The criteria for service connection for a bilateral foot 
disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306(a) (2006).

5.  With all reasonable doubt resolved in the veteran's 
favor, the criteria for service connection for residuals of a 
head injury are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Given the Board's favorable disposition of the petitions to 
reopen and the claim for service connection for residuals of 
a head injury, the Board finds that all notification and 
development action needed to render a fair decision on these 
aspects of the appeal has been accomplished.

As for the claims for service connection for back and 
bilateral foot disabilities, in a June 2004 letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
After issuance of the notice June 2004 notice letter and 
opportunity for the veteran to respond, the October 2006 SSOC 
reflects readjudication of the claims.  Hence, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The Board also notes that the October 2006 SSOC informed the 
veteran how disability ratings and effective dates are 
assigned, and the type of evidence that impacts those 
determinations.  Although the claims were not readjudicated 
after this SSOC, neither the timing nor form of this notice 
is shown to prejudice the veteran.  As the Board's e decision 
herein denies the claims for service connection for back and 
bilateral foot disabilities, no disability rating or 
effective date is being, or is to be, assigned in connection 
with either claim; thus, there is no possibility of prejudice 
to the veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to claims for service connection for back and 
bilateral foot disabilities.  Pertinent evidence associated 
with the claims file consists of some of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and VA and 
outpatient treatment (VAOPT) records from VA Medical Centers 
(VAMCs).  These records include those of recent treatment at 
the Binghamton and Syracuse VAMCs, which the Board instructed 
the RO to obtain.  

The RO also again requested the veteran's service medical 
records from the National Personnel Records Center (NPRC) as 
instructed by the Board, and a June 2004 NPRC response 
indicated that the records were likely destroyed by fire.  In 
this situation, VA has a heightened duty to assist the 
veteran in development of his claim.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The heightened duty to assist 
includes the obligation to search for alternative medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The RO met this duty here, as it requested sick/morning 
reports from Camp Blanding where the veteran indicated he 
sustained injuries during service; however, the NPRC 
indicated in March 2006 that it could not locate any such 
records.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the veteran has been notified and 
made aware of the evidence needed to substantiate these 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with either of the 
claims being denied.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the veteran or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matters on appeal, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Petitions to Reopen

As indicated above, the veteran's requests to reopen claims 
for service connection for a back disability and bilateral 
foot disability were previously considered and denied in a 
March 1990 rating decision.  Although the RO notified the 
veteran of its decision in April 1990, the veteran did not 
initiate an appeal.  As such, the March 1990 decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.201, 20.302(a), 20.1103.

In August 1993, the veteran filed a statement in support of 
claim (VA Form 21-4138) in which he claimed service 
connection for back, bilateral foot, and head disabilities.  
In a July 1994 letter, the RO, without identifying any 
specific disabilities, notified the veteran that service 
connection was denied because he had not submitted new and 
material evidence showing service incurrence, aggravation and 
continuity of treatment for his claimed condition.  Because 
the veteran did not receive written notification indicating 
that his claims involving service connection for residuals of 
a head injury, back or disability were specifically denied, 
those determinations did not become final.  See 38 U.S.C.A. § 
5104(a), (b); Best v. Brown, 10 Vet. App. 322, 325 (1997); 38 
C.F.R. § 3.104(a).  Thus, the August 1993 was still pending 
when the veteran filed his November 2002 statement in support 
of claim in which he requested reopening of his claims for 
service connection for back and bilateral feet disabilities.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new. As indicated by the regulation cited above, 
and by judicial case law, "new" evidence is that which was 
not of record at the time of the last final disallowance (on 
any basis) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
March 1990 RO decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Pertinent to claims filed prior to August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that "new and material evidence" is 
evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156. However, that revision applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2002)). Given the date of petition 
to reopen the claims for service connection for back and 
bilateral foot disabilities, the Board will apply the version 
of 38 C.F.R. § 3.156(a) as in effect prior to August 29, 
2001].

The evidence before the RO at the time of the March 1990 
decision included lay statements that indicated that the 
veteran was healthy prior to service and had back and foot 
problems after service.  Neither these statements nor the 
medical evidence clearly identified the veteran's back or 
foot disabilities.  The March 1990 decision indicated only 
that the statements were not sufficient to warrant reopening 
without additional explanation.  Evidence since the March 
1990 denial includes the April 2005 VA examination reports 
that diagnosed the veteran with degenerative disc disease 
(DDD) of the back at multiple levels and bilateral arthritis 
of the feet and hammertoes.  This evidence is new in that it 
was not previously before agency decision makers at the time 
of the March 1990 decision, and is not cumulative or 
duplicative of evidence previously considered.  It is also 
material, as it constitutes evidence which relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
it precisely identifies current back and bilateral foot 
disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
back and bilateral foot disabilities are met, and the claims 
are accordingly reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.



III.  Service-Connection Claims

A.  Back and Bilateral Foot Disabilities

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).  A grant of service 
connection requires findings as to the existence of a current 
disability and a connection between the veteran's service and 
the disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2002 & 
Supp. 2006).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.306(a) (2006).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In the present case, there is no report of an entrance 
examination.  As noted above, most of the veteran's service 
records are presumed to have been destroyed by fire. As no 
report of entrance examination is available-and thus, no 
documented notation as to back or bilateral foot 
disabilities-the Board finds that the presumption of 
soundness is for application.  See 38 U.S.C.A. § 1111 (West 
2002 & Supp. 2006).  See also Doran v. Brown, 6 Vet. App. 
283, 286 (1994).

However, the medical evidence of record reflects that the 
veteran had preexisting back and bilateral foot disabilities. 
A May 1944 treatment note, less than a month after the 
veteran entered service, indicates that the veteran had pain 
in the feet and back for many years, with no injury or 
treatment. The report of the November 1944 separation 
examination (which took place about a year prior to 
separation) indicated in the medical history section, 
"backache - 5-6 years.  Never Hospitalized," and "Weak 
feet, 5 yrs. Never hospitalized."  The report also reflects 
that these conditions existed prior to service ("EPTS").  
These contemporaneous medical records are not contradicted by 
any medical evidence and thus constitute clear and 
unmistakable evidence of preexisting back and bilateral foot 
disabilities.   

The veteran and lay witnesses have written that the veteran 
was generally in good health prior to service.  While lay 
witnesses are capable of testifying as to their observations 
(see Falzone v. Brown, 8 Vet. App. 398, 403 (1995)), the 
issue of whether the veteran had back or foot disabilities 
prior to service is a medical matter, and, as laypersons 
without appropriate medical training and expertise, the 
veteran, and those who wrote that he was generally healthy 
prior to service, are simply is not competent to render a 
probative (i.e., persuasive) opinion on the matter of whether 
he had specific back and bilateral foot disabilities prior to 
service, as opposed to whether he appeared healthy.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).

Accordingly, the Board concludes that there is clear and 
unmistakable evidence demonstrating that the veteran had back 
and bilateral foot disabilities prior to service.  The 
question remains, however, as to whether the veteran's 
current back or foot disabilities-DDD of the back and 
arthritis of the feet and hammertoes-are medically related 
to service.  As noted above, rebuttal of the presumption of 
soundness also requires that VA establish, by clear and 
unmistakable evidence, that veteran's disability was not 
aggravated in service.  See 38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2006); VAOPGCPREC 3-2003.

In this case, the veteran contends that his current back and 
foot disabilities are related to the injuries he suffered 
when struck by a falling tree branch during a hurricane in 
service. The Board is cognizant that most of the veteran's 
service medical records are not available for review and are 
presumed lost or destroyed.  Given these circumstances, the 
Board has carefully considered the veteran's statements as to 
in- service injury.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

However, even if the Board was to accept, as credible, the 
veteran's description of his in-service injury, the 
presumption of soundness is rebutted, and the claim must be 
denied, in light of the fact that the only probative medical 
opinions of record establishes that there is no relationship 
between the veteran's current DDD of the back and bilateral 
arthritis of the feet and hammertoes and service.

The Board notes that the November 1944 separation examination 
report found that the veteran's back and foot disabilities 
existed prior to service ("EPTS") and were aggravated by 
military service ("AMS").  However, no reason was given for 
this conclusion, and it conflicts with the examination 
results, which showed a normal musculoskeletal system and 
normal foot X-rays.  The only notation regarding the feet was 
of bilateral metatarsalgia (i.e., foot pain), cause 
undetermined.  The Board notes that complaints of pain, 
alone, without evidence of underlying pathology, do not 
constitute a disability for VA purposes.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  Thus, the unexplained finding of the 
physician who conducted the separation examination-that the 
veteran's preexisting back and bilateral foot disabilities 
were aggravated by service-is not supported by the 
contemporaneous medical evidence.

Moreover, the physician who prepared the April 2005 VA spine 
examination report wrote that the medical records (as opposed 
to the history given by the veteran), reflect that the 
veteran "had preexisting back pain and there is no service 
record of an exacerbation."  He concluded that, based on the 
medical records (which he again contrasted with the lay 
history provided by the veteran), it was not at least as 
likely as not that the veteran's DDD and back pain were 
related to service.  Similarly, the examiner who conducted 
the April 2005 VA foot examination wrote that there was no 
evidence in the claims file of arthritis or hammertoes during 
service, and that the claims file does not reveal that the 
veteran sustained any symptoms that reflected permanent 
worsening of his condition.  She concluded that the "current 
foot disability was most likely a natural progression."  
Both the VA spine and foot examiners reviewed the claims file 
and explained their conclusions based on their analysis of 
the evidence in the claims file.  Consequently, these 
opinions are of greater weight than that of the physician who 
prepared the separation examination report, who did not 
explain his conclusions, which conflicted with the normal 
examination findings.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Hence, the only competent medical opinions specifically 
addressing the question of whether the veteran's preexisting 
back and bilateral foot disabilities were aggravated by 
service weigh against the claims.  Absent any contrary 
competent medical opinion, the evidence clearly and 
unmistakably shows that these disabilities preexisted service 
and were not aggravated thereby; the presumption of soundness 
has therefore been rebutted.  See 38 U.S.C.A. § 1111 (West 
2002 & Supp. 2006); VAOPGCPREC 3-2003.  These opinions also 
reflect that the veteran's current DDD of the back and 
bilateral arthritis of the feet and hammertoes are not the 
result of in-service aggravation of his preexisting back and 
bilateral foot disabilities.

The Board also notes that the normal musculoskeletal 
examination and normal foot X-rays described in the 
separation examination report reflect that the veteran's 
preexisting back and bilateral foot disabilities did not 
increase in severity during service.  Therefore, the 
veteran's preexisting back and bilateral foot disabilities 
cannot be presumed to have been aggravated pursuant to the 
presumption of aggravation.  See Falzone v. Brown, 8 Vet. 
App. at 402 (1995) (the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

In addition to the medical evidence, the Board has considered 
the veteran's assertions in adjudicating the claim on appeal. 
The Board does not doubt the sincerity of the veteran's 
beliefs that his current back and bilateral foot disabilities 
are medically related to his military service.  However, the 
veteran cannot establish his claim on the basis of his 
assertions, alone.  As noted, the claim on appeal turns on 
medical matters, and, as a layperson without appropriate 
medical training and expertise, the veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
such a matter.  See, e.g., Bostain, 11 Vet. App. at 127.  For 
these reasons, the veteran's own assertions as to the 
etiology of his back and bilateral foot disabilities have no 
probative value.

Under these circumstances, the Board concludes that the 
claims for service connection for back and bilateral foot 
disabilities must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).



B.  Residuals of a Head Injury

The veteran attributes his current headaches, memory loss, 
and insomnia to an in-service injury sustained from a falling 
tree branch during a hurricane as described above.  

As noted, most of the veteran's service medical records were 
likely destroyed by fire; the RO therefore sought, 
unsuccessfully, sick/morning reports from Camp Blanding, 
where the veteran indicated he was stationed when the injury 
occurred.  

The physician who prepared the April 2005 VA neurology 
examination report wrote that the veteran's current 
headaches, memory problems, and insomnia, are as likely as 
not related to his in-service head injury.  Although the 
examiner noted that he could not verify the veteran's account 
of the head injury after a detailed review of the claims file 
and therefore relied on the veteran's description of the 
alleged incident, such reliance only warrants the discounting 
of a medical opinion in certain circumstances, such as when 
the opinions are contradicted by other evidence in the record 
or when the Board rejects the statements of the veteran.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Here, 
the veteran's statements are not contradicted by any other 
evidence in the record.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006).

Given the evidence noted above, to include the conclusion of 
the physician who prepared the April 2005 VA neurological 
examination report, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the criteria for 
service connection for residuals of a head injury are met.


ORDER

To the limited extent that new and material evidence to 
reopen a claim for service connection for a back disability 
has been received, the appeal is granted.

To the limited extent that new and material evidence to 
reopen a claim for service connection for a bilateral foot 
disability has been received, the appeal is granted.

Service connection for a back disability is denied.

Service connection for a bilateral foot disability is denied.

Service connection for residuals of a head injury is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


